DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 06/16/2022 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 06/16/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the 102/103 rejections to claim 1-11 and 16-26, Applicant’s arguments filed 06/16/2022 in view of the amendments have been fully considered but are not persuasive at least for reasons set forth below.

With regard to the 103 rejections to claims 13, 15, 28 and 30, Applicant’s arguments filed 06/16/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

On page 17-18 of Remarks, Applicant argued:
the cited sections of AWADIN do not disclose "performing a channel access procedure for each of a plurality of beams" and "mapping a transmission to a successful subset of the plurality of beams for which the channel access procedures were successfully performed," as recited in claim 1, amended as proposed. The Examiner relies on Figs. 2 and 3 and paragraphs 53-58 of AWADIN for allegedly disclosing "performing a channel access procedure for a plurality of beams" and "mapping a transmission to a successful subset of beams for which the channel access procedure for the plurality of beams was successful," as recited in claim 1, as previously presented. See Final Office Action, pages 3 and 4. ...  First, performing a single full channel access procedure for all of the LBT beams in AWADIN does not disclose "performing a channel access procedure for each of a plurality of beams," as recited in claim 1, because a single procedure for all of the beams in AWADIN is different from multiple procedures for all of the plurality of beams (emphasis added). Second, transmitting the UL beams that are associated with the idle LBT beams upon the result of the single full channel access procedure in AWADIN does not disclose "mapping a transmission to a subset of the plurality of beams for which the channel access procedures were successfully performed," as recited in claim 1, because the disclosed transmitting in AWADIN is based on only a single full access procedure instead of multiple channel access procedures.
In response to Applicant’s argument, Examiner respectfully disagrees:
First, it is noted that the claimed limitation “a channel access procedure for each of a plurality of beams” does not require that respective channel access procedures are performed for each of a plurality of beams since it also covers that the same channel access procedure is performed for each of a plurality of beams”. Even considering that the applicant’s argument “The above arguments do not even mention "that respective channel access procedures are performed for each of a plurality of beams ... Instead, the above arguments present that a single procedure for all of the beams in AW ADIN is different from multiple procedures for all of the plurality of beams", it is noted that multiple procedures which the applicant relies on for the instant argument is not clearly read on the limitation “a channel access procedure for each of a plurality of beams”. In addition, it is unclear whether it is meant by: “multiple respective access procedures for each of a plurality beams”; or “a (single) channel access procedure for each of a plurality of beams” which will be issued as 112(b) rejection in the instant office action. 
Even assuming, arguendo that the limitation is interpreted as multiple channel access procedures are performed, ¶0053 of Awadin with reference to FIG. 2 discloses:
The UE consecutively performs a series of full channel access procedures in which extensive channel sensing procedures are deployed to enhance friendly co-existence with other technologies using the same spectrum, for example, they may include, but not limited to, several deterministic channel sensing occasions, or random sensing duration or both, on all beams ci∈C as shown in FIG. 2 for example. This procedure consists of several LBT gaps to perform full channel access procedure on the LBT beams, e.g. b0 for beam 0, b1 for beam 1, b2 for beam2 and b3 for beam3 as illustrated in FIG. 2. In each LBT beam gap, the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam. Each LBT beam gap may have the duration equal to ηc i where ηc i is LBT beam specific LBT gap in which the full channel access procedure is applied. (Emphasis added.)

It is clearly seen from the above-mentioned portion of Awadin that channel sensings/channel access procedures are performed in a corresponding LBT gap for each of a plurality of beams b1 to b4, which is clearly read on the claimed “performing a channel access procedure for each of a plurality of beams”.  Since Awadin clearly discloses, “performing a channel access procedure for each of a plurality of beams”, Awadin discloses, “mapping a transmission to a successful subset of the plurality of beams for which the channel access procedures were successfully performed” as recited in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11, 13, 15-26, 28 and 30-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “performing a channel access procedure for each of a plurality of beams” (line 3). It is unclear whether it is meant by: “performing multiple respective access procedures for each of a plurality beams”; or “performing a (single) channel access procedure for each of a plurality of beams”. Claims 13, 16 and 28 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-11, 15, 17-26 and 30-34 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 16 and 31-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Awadin et al (US Publication No. 2021/0392683). 

Regarding claim 1, Awadin teaches, a method of wireless communication performed by a wireless communication device [FIGS. 2-4; ¶0053-0058, a method of wireless communication performed by UE], comprising: 
performing a channel access procedure for each of a plurality of beams [FIGS. 2-3; ¶0053-0058, (the UE) performs channel access procedures for each of a plurality of beams (e.g., beam 0 to beam 3) in a corresponding LBT gap]; 
mapping a transmission to a successful subset of the plurality of beams for which the channel access procedure for the plurality of beams was successful [FIGS. 2-3; ¶0053-0058, (the UE) transmits on the UL beams that are associated with idle LBT beams (e.g., beams 0 and 2) (i.e., successful subset of beams); note that the idle LBT beams are those to which the access procedure is accomplished successfully (see, ¶0053); further note that transmitting on the idle beams requires mapping a transmission to the idle beams], wherein the successful subset of beams is less than all of the plurality of beams [FIGS. 2-3; ¶0053-0058, note that the idle beams (beams 0 and 2) is less than all of the beams 0 to 3];
and 
performing a transmission on the successful subset of the plurality of beams [FIGS. 2-3; ¶0053-0058, (the UE) transmits on the UL beams that are associated with idle LBT beams (e.g., beams 0 and 2) (i.e., successful subset of beams)].  

Regarding claim 16, Awadin teaches, an apparatus for wireless communication [FIG. 24, UE/WTRU 102], comprising: 
a processing system [FIG. 24; ¶0114, processor 118] ; and 
an interface configured to: output a signal for transmission [FIG. 24; ¶0114, transceiver 120].
	Therefore, claim 16 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 31, Awadin teaches all the limitations of claim 1and particularly, "performing the channel access procedure for each of the plurality of beams" as set forth above, and Awadin further teaches, 
determining that an uplink channel is not in use in a spatial direction of a beam of the
plurality of beams [FIGS. 2-5; ¶0053-0058 and 0061-0065, declaring/determining that UL transmission channel is idle (i.e., not use in) in a particular beam of the beams (e.g., b1 to b4), wherein: the channel access procedure for the beam is successful based on determining that the uplink channel is not in use in the spatial direction of the beam [FIGS. 2-5; ¶0053-0058 and 0061-0065, performing the UL transmission based on declaring the beam being idle using the full channel access procedure, thus the channel access procedure is considered as successful when the beam is idle/not in use], and the successful subset of the plurality of beams comprises the beam [FIGS. 2-5; ¶0053-0058 and 0061-0065, note that the beam being declared as idle is a subset of the plurality of beams].

Regarding claim 32, Awadin teaches all the limitations of claim 1and particularly, "performing the channel access procedure for each of the plurality of beams" as set forth above, and Awadin further teaches, 
determining that an uplink channel is busy or in use in a spatial direction of a beam of the plurality of beams [FIGS. 2-5; ¶0057, declaring/determining that UL transmission channel is not idle (i.e., busy or in use in) in a particular beam of the beams (e.g., b1 to b4), wherein: the channel access procedure for the beam is unsuccessful based on determining that the uplink channel is busy or in use in the spatial direction of the beam [FIGS. 2-5; ¶0053-0058 and 0061-0065, not performing the UL transmission based on declaring the beam being not idle using the full channel access procedure, thus the channel access procedure is considered as unsuccessful when the beam is not idle].

Regarding claim 33, claim 33 is rejected at least based on a similar rational applied to claim 31.   

Regarding claim 34, claim 34 is rejected at least based on a similar rational applied to claim 32.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Stirling et al (US Publication No. 2017/0346611).

Regarding claim 3, although Awadin teaches all the limitations of claim 1 and particularly, “mapping a transmission to a successful subset of beams” as set forth above, and Awadin further teaches, the wireless communication device is a user equipment [FIGS. 2-3; ¶0053-0058, user equipment (UE)]; wherein the transmission is an uplink transmission [FIGS. 2-3; ¶0053-0058, the transmission is an uplink transmission from the UE to gNB], Awadin does not explicitly teach (see, emphasis), 
mapping a transmission to a subset of beams in a frequency domain. 
However, Stirling teaches, mapping a transmission to a subset of beams in a frequency domain [FIG. 15; ¶0102, (see, reference number 1555), mapping multiplexed beam-formed references to active beams in the frequency domain (see, reference numbers 1560, 1565, 1570)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Awadin by including the above-mentioned features by Stirling, because it would provide the system with the enhanced capability of enabling a reduction in signaling overhead by multiplexing the beamformed reference and control signals thus to help improve overall communication system [¶0008 of Stirling].

Regarding claim 18, Awadin further teaches, a transmitter configured to transmit the signal [FIGS. 2-3; ¶0053-0058, note that every UE has a transmitter]. Thus, claim 18 is rejected at least based on a similar rational applied to claim 3.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Stirling et al (US Publication No. 2017/0346611) and Jung et al (US Publication No. 2018/0091262).

Regarding claim 2, claim 2 recites similar features to claim 3 except for (see, emphasis):
the wireless communication device is a base station; and the transmission is a downlink transmission.  Therefore, Awadin in view of Stirling teaches, “wherein the transmission is a transmission; and wherein performing the transmission comprises: mapping the transmission to the subset of beams in a frequency domain” for similar rational applied to claim 3.
Further, Jung teaches, the wireless communication device is a base station [¶0082, note that since base station 500 and the user equipment 510 can be interchangeable, the wireless communication device can be the base station but also the terminal] and the transmission is a downlink transmission [¶0082, note that since base station 500 and the user equipment 510 can be interchangeable, the transmission on the subset of beams can be either downlink transmission or uplink transmission].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Stirling with the teachings of Jung since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2.
	
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Lee et al (US Publication No. 2018/0309496).

Regarding claim 4, although Awadin teaches all the limitations of claim 1 and particularly, “performing the transmission” and “the plurality of beams” as set forth above, Awadin does not explicitly teach (see, emphasis), 
determining a transport block size for the transmission based on a quantity of the plurality of beams; and performing the transmission based on the transport block size.  
However, Lee teaches, determining a transport block size for the transmission based on a quantity of the plurality of beams and performing the transmission based on the transport block size [FIG. 15; ¶0245; (mB) schedules fallback data on multiple beams (e.g., B1, B2, B3) (i.e., quantity of the beams = 3) using a smaller TB size; note that the fallback data is data transmitted from the mB to WTRU over DL channel].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin with the teachings of Lee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 19, Awadin further teaches, an interface is configured to output the signal for the transmission [FIG. 24; ¶0130, WTRU includes a transceiver 120]. Thus, claim 19 is rejected at least based on a similar rational applied to claim 4.    

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Baker et al (US Publication No. 2010/0035565).

Regarding claim 5, although Awadin teaches all the limitations of claim 1 and particularly, “performing the transmission” and “performing a transmission on the successful subset of beams for which the channel access procedure was successful” as set forth above, Awadin does not explicitly teach (see, emphasis), determining a transport block size for the transmission based on which of a plurality of beams; and performing the transmission based on the transport block size.  
However, Baker teaches, determining a transport block size for the transmission based on which of a plurality of beams and performing the transmission based on the transport block size [FIG. 15; ¶0023; transmitting of a transport block with smallest size for a second beam which is 1/1 the size of the transport block on the first beam].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin with the teachings of Baker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 20, Awadin further teaches, an interface is configured to output the signal for the transmission [FIG. 24; ¶0130, WTRU includes a transceiver 120]. Thus, claim 20 is rejected at least based on a similar rational applied to claim 5.  

Claims 6-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Jung et al (US Publication No. 2018/0091262) and further in view of Yi et al (US Publication No. 2020/0350972).

Regarding claim 6, although Awadin teaches all the limitations of claim 1, and Awadin further teaches, wherein the wireless communication device is a user equipment [FIGS. 2-3; ¶0053-0058, the wireless device is UE], Awadin does not explicitly teach (see, emphasis), 
transmitting, to a base station (BS), an indication of the subset of beams of the plurality of beams; 
receiving, from the BS and based at least in part on transmitting the indication of the subset of beams, a retransmission request to retransmit the transmission on a different subset of beams of the plurality of beams; and 
performing, based at least in part on receiving the retransmission request, a retransmission of the transmission on the different subset of beams.  
However, Jung teaches,
transmitting ... an indication of subset of beams [FIG. 5; ¶0078-0079 and claim 16, at step 503, (the base station 500) sends preferred beam feedback (i.e., indication of subset of beams); although FIG. 5 of Jung shows that the transmission end of data is base station 500, the examiner interprets it as the transmission end of data being user equipment 510 as opposed to FIG. 5, and interchangeability of the base station and the user equipment is described in ¶0082]; 
receiving, from the BS and based at least in part on transmitting the indication of the subset of beams, a retransmission request to retransmit the transmission on a different subset of beams of the plurality of beams [FIG. 5; ¶0078-0081; claim 16, at step 507, (the terminal 510) receives, from the base station 500 based on the preferred beam feedback (note that the terminal 510 receiving the NACK is related to the preferred beam feedback), NACK corresponding to the data (i.e., retransmission request), resulting in first retransmission (see, step 509) on beam D (i.e., different subset of beams) which is different from beam A used for previous transmission (see, step 505); although FIG. 5 of Jung shows that the transmission end of data is base station 500, the examiner interprets it as the transmission end of data being user equipment 510 as opposed to FIG. 5, and interchangeability of the base station and the user equipment is described in ¶0082]; and 
performing, based at least in part on receiving the retransmission request, a retransmission of the transmission on the different subset of beams [FIG. 5; ¶0078-0081; claim 16, (the terminal 510) performs the first retransmission on the beam D based on receiving the NACK (from the base station 500); although FIG. 5 of Jung shows the transmission end of data is base station 500, the examiner interprets it as the transmission end of data being user equipment 510 and the receiving end being the base station 500 as opposed to FIG. 5, and interchangeability of the base station and the user equipment is described in ¶0082].
Although Awadin in view of Jung teaches, “transmitting ... an indication of subset of beams; receiving, from the BS ..., a retransmission request ...; and performing ... a retransmission of the transmission” as set forth above, Awadin in view of Jung does not explicitly teach (see, emphasis), (a user equipment) transmits an indication of beams to a base station.  
However, Yi teaches, a user equipment transmits an indication of beams to a base station [¶0398, wireless device/user equipment transmits a new candidate beam information to base station].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Jung with the teachings of Yi since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 7, Awadin in view of Jung and Yi teaches all the limitations of claim 6 as set forth above and Yi further teaches, transmitting indication of beams in uplink control information (UCI) [¶0398, wireless device/user equipment transmits a new candidate beam information to base station via one or more UCIs].

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 6.   

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 7.  

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ren et al (US Publication No. 2019/0327695).

Regarding claim 8, although Awadin teaches all the limitations of claim 1 and particularly, “performing the transmission on the successful subset of beams based at least in part on mapping the transmission to the successful subset of beams” as set forth above, Awadin does not explicitly teach (see, emphasis), 
reallocating transmit power from a different subset ... to the subset of beams; and 
performing the transmission based at least in part on transmit power of the successful subset of the plurality beams and the transmit power reallocated from the different subset of the plurality of beams to the successful subset of the plurality of beams.  
However, Ren teaches, 
reallocating transmit power from a different subset ... to the successful subset of beams [FIGS. 4-6; ¶0089-0102, at S605, (terminal) adjusts powers P1 and P2 of beam 1 and beam 2 so that a sum of the P1 and P2 is less than or equal to a maximum allowable power Pmax; note that since the maximum allowable power for shared powered beams 1 and 2 is fixed, decreasing the power of one beam results in increasing the power of another beam]; and 
performing the transmission based at least in part on transmit power of the successful subset of the plurality of beams and  the transmit power reallocated from the different subset of the plurality of beams to the subset of beams [FIGS. 4-6; ¶0089-0102, at S605, (the terminal) send a signal based on the determined transmitted power].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Awadin by including the above-mentioned features by Ren, because it would provide the system with the enhanced flexibility of ensuring with best effort that ideal transmit powers can be allocated to signals on different beams, thereby improving transmission performance [¶0095 of Ren].

Regarding claim 23, Awadin further teaches, an interface is configured to output the signal for the transmission [FIG. 24; ¶0130, WTRU includes a transceiver 120]. Thus, claim 23 is rejected at least based on a similar rational applied to claim 8.  

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ren et al (US Publication No. 2019/0327695) and further in view of Wang et al (US Publication No. 2015/0003268).

Regarding claim 9, although Awadin in view of Ren teaches all the limitations of claim 8 and particularly, “reallocating the transmit power from the different subset of beams to the successful subset of beams” as set forth above, Awadin in view of Ren does not explicitly teach (see, emphasis), adjusting modulation of the transmission based at least in part on transmit power.  
However, Wang teaches, 
adjusting modulation of the transmission based at least in part on transmit power [¶0103, determining a target MCS (i.e., modulation of the transmission based on adjusted channel quality information which is also based on the information of transmission power of packets].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ren with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 9.  

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ren et al (US Publication No. 2019/0327695) and further in view of Wang et al (US Publication No. 2015/0003268) and further in view of Awad et al (US Publication No. 2004/0022177).

Regarding claim 10, although Awadin in view of Ren and Wang teaches all the limitations of claim 9 and particularly, "adjusting modulation of the transmission" as set forth above, Awadin in view of Ren and Wang does not explicitly teach (see, emphasis), transmitting an indication of at least one of: a modulation.
	However, Awad teaches, transmitting an indication of at least one of: a modulation [FIG. 7; ¶0067, (UE) reports selected MCS level (to base station)]. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ren and Wang with the teachings of Awad since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 10.  

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Xu et al (US Publication No. 2020/0146063).

Regarding claim 11, although Awadin teaches all the limitations of claim 1, and Awadin further teaches, wherein the wireless communication device is a user equipment [FIGS. 2-3; ¶0053-0058, the wireless device is UE], Awadin does not explicitly teach (see, emphasis), 
adjusting a sounding reference signal (SRS) transmission order on the plurality of beams based at least in part on respective channel access procedures that were not successfully performed.  
However, Xu teaches,
 adjusting a reference signal transmission order on the plurality of beams based at least in part on respective channel access procedures that were not successful performed [¶0504 and 0507, changing RLM-RS transmission order on the first beam and the second beam based on determining that the LBT on the first beam was failed] (see, ¶0356-0358 of US Provisional App. No. 62/754,273).
Further, the above-mentioned embodiment of Xu does not explicitly teach, sounding reference signal. 
	However, Xu teaches, transmitting sounding reference signal [¶0225, (the wireless device/user equipment) transmits sounding RS]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin with the teachings of Xu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 11.  

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683).

Regarding claim 13, Awadin teaches, a method of wireless communication performed at a user equipment [FIGS. 4-6; ¶0053 and 0059-0064, a method of wireless communication performed at a UE], comprising:
performing a first channel access procedure for each of a plurality of beams [FIG. 5; ¶0053 and 0060, (the UE) performs full channel access procedure for each of a plurality of beams (b1 to b9); note that the full channel access procedure is performed for each beam in a corresponding LGT gap (see, ¶0053)];
performing a second channel access procedure for the plurality of beams [FIG. 5; ¶0053 and 0060, (the UE) performs quick channel access procedure for the plurality of beams; note that the full channel access procedure is performed for each beam in a corresponding LGT gap (see, ¶0053)]; and
performing a transmission on at least one of the first subset of beams or a second subset of beams based at least in part on the second channel access procedure being successful for the second subset of beams [FIG. 5; ¶0061-0062, (the UE) uses only UL beams associated with idle LBT beams (i.e., at least one of the first subset of beams or a second subset of beam; note that the beam Ci/idle LBT beam is declared idle if it is idle based on both full and quick channel access procedures, thus the idle LBT can be either the first subset of beam of the beams b1 to b9 for which the full channel access procedure is idle/successful; or a second subset of beams for which the quick channel access procedure is idle/successful) for UL transmission based on the quick access procedure is idle/successful for the idle LBT].
Although the embodiment of Awadin with reference to FIG. 5 teaches, “performing a first channel access procedure for each of a plurality of beams; performing a second channel access procedure for the plurality of beams” as set forth above, the embodiment of Awadin with reference to FIG. 5 does not explicitly teach (see, emphasis), performing a second channel access procedure for the plurality of beams based at least in part on the first channel access procedure being successful for a first subset of beams of the plurality of beams.
	However, Awadin teaches, performing a second channel access procedure for the plurality of beams based at least in part on the first channel access procedure being successful for a first subset of beams of the plurality of beams [FIG. 6; ¶0063-0064, (the UE) randomly select one beam out the beams set C and senses the channel using full channel access procedure. If the channel is idle for that beam, the UE proceed quick channel access procedures with LBT beams of set C; note that the quick channel access procedures are performed based on the full channel access for that beam is idle/successful].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the embodiment of Awadin with reference to FIG. 5 with the teachings of the embodiment of Awadin with reference to FIG. 6 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).



Regarding claim 28, Kannan teaches, a wireless communication device for wireless communication [FIGS. 10 and 12, a wireless device 105-e/1205], comprising: 
a processing system [FIGS. 10 and 12; ¶0117, processor]; and 
a transmitter configured to: output a signal for transmission [FIGS. 10 and 12; ¶0117, transmitter outputting a signal for transmission].
	Therefore, claim 28 is rejected at least based on a similar rational applied to claim 13.  

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Jia et al (US Publication No. 2019/0208544).

Regarding claim 15, although Awadin teaches all the limitations of claim 13, Awadin does not explicitly teach (see, emphasis), ... wherein the second channel access procedure ... is further performed based at least in part on receiving, from a base station, an indication to perform the second channel access procedure.  
	However, Jia teaches, the second channel access procedure ... is further performed based at least in part on receiving, from a base station, an indication to perform the second channel access procedure [¶0112 and 0234, (user equipment) performs LBT of a category based on receiving, from base station, indication information to perform the corresponding category of LBT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Awadin by including the above-mentioned features taught by Jia, because it would provide the system with the enhanced flexibility of improving a probability of access the channel and preventing user equipment from frequently performing CCA detection [¶0055 of Jia].

Regarding claim 30, claim 30 is rejected at least based on a similar rational applied to claim 15.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Guan et al (US Publication No. 20200021389) [¶0218].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469